Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filing RCE on 5/20/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Hsu on 5/21/2021
The application has been amended as follows: 

1.	(Currently Amended) A method for forming a semiconductor device structure, comprising:
forming a semiconductor structure over a semiconductor substrate, wherein the semiconductor structure is an epitaxially grown source/drain structure;
forming a dielectric layer to cover the semiconductor structure;
forming an opening in the dielectric layer to expose the semiconductor structure;
implanting carbon into the semiconductor structure after the opening is formed;
implanting gallium into the semiconductor structure, wherein the implanting of carbon is performed with a first dosage, the implanting of gallium is performed with a second dosage, the first dosage is greater than the second dosage, a ratio of the first dosage to the second dosage is in 
heating the semiconductor structure after the implanting of carbon and gallium; and
forming a metal-containing layer on the semiconductor structure after implanting carbon and gallium.
.

2.	(Original) The method for forming a semiconductor device structure as claimed in claim 1, wherein the semiconductor structure comprises germanium.

3.	(Original) The method for forming a semiconductor device structure as claimed in claim 1, wherein the semiconductor structure comprises silicon germanium.

4-5.	(Cancelled)

6.	(Original) The method for forming a semiconductor device structure as claimed in claim 1, wherein forming the semiconductor structure comprises epitaxially growing a p-type source/drain structure over the semiconductor substrate.

7.	(Cancelled)

8.	(Cancelled)



10.	(Cancelled)

11.	(Currently Amended) A method for forming a semiconductor device structure, comprising:
forming a semiconductor structure over a semiconductor substrate;
forming a dielectric layer over the semiconductor structure;
forming an opening in the dielectric layer to expose the semiconductor structure;
implanting a first dopant into the semiconductor structure after the opening is formed, wherein the first dopant has a smaller atomic radius than that of silicon, and the first dopant comprises carbon;
implanting a second dopant into the semiconductor structure, wherein the second dopant has a greater atomic radius than that of boron, and the second dopant comprises gallium, wherein the implanting of the first dopant is performed before the implanting of the second dopant, the implanting of the first dopant is performed with a first dosage, the implanting of the second dopant is performed with a second dosage, the first dosage is greater than the second dosage, and a ratio of the first dosage to the second dosage is in a range from about 2 to about 3.5;[[ and]]
annealing the semiconductor structure after the implanting of the first dopant and the second dopant; and
forming a metal-containing material directly on the semiconductor structure after implanting carbon and gallium, wherein the metal-containing material is formed while the semiconductor structure is kept at a raised temperature.

12.	(Cancelled)

13.	(Cancelled)

14.	(Cancelled)

15.	(Previously Presented) The method for forming a semiconductor device structure as claimed in claim 11, wherein the ratio of the first dosage to the second dosage is in a range from about 2 to about 3.

16.	(Currently Amended) A method for forming a semiconductor device structure, comprising:
forming a semiconductor structure over a semiconductor substrate, wherein the semiconductor structure is a fin structure;
forming a dielectric layer to cover the semiconductor structure;
partially removing the dielectric layer to expose the semiconductor structure;
implanting carbon into a semiconductor structure after the dielectric layer is partially removed, wherein the semiconductor substrate contains germanium;
implanting gallium into the semiconductor structure, wherein the implanting of carbon is performed before the implanting of gallium, the implanting of carbon is performed with a first dosage, the implanting of gallium is performed with a second dosage, the first dosage is greater 
heating the semiconductor structure after the implanting of carbon and gallium.

17.	(Cancelled)

18.	(Cancelled)

19.	(Cancelled)

20.	(Previously Presented) The method for forming a semiconductor device structure as claimed in claim 16, wherein the ratio of the first dosage to the second dosage is in a range from about 2 to about 3.

21.	(Cancelled)

22.	(Previously Presented) The method for forming a semiconductor device structure as claimed in claim 11, wherein the semiconductor structure comprises a semiconductor substrate, a semiconductor fin structure, or a source/drain structure.

23.	(Cancelled)



25.	(Previously Presented) The method for forming a semiconductor device structure as claimed in claim 1, wherein a ratio of the first dosage to the second dosage is in a range from about 2 to about 3.

26.	(Cancelled)

27.	(Previously Presented) The method for forming a semiconductor device structure as claimed in claim 11, further comprising:
forming a dummy gate stack over the semiconductor substrate before the semiconductor structure is formed; and
replacing the dummy gate stack with a metal gate stack after the formation of the dielectric layer and before the formation of the opening.

28.	(New) The method for forming a semiconductor device structure as claimed in claim 1, wherein the metal-containing material is formed while the semiconductor structure is kept at a raised temperature.



30.	(New) The method for forming a semiconductor device structure as claimed in claim 11, wherein the raised temperature is in a range from about 390 degrees C to about 440 degrees C.

31.	(New) The method for forming a semiconductor device structure as claimed in claim 11, wherein the metal-containing layer further has a portion extending along sidewalls of the opening, and the method further comprises transforming the portion of the metal-containing layer extending along the sidewalls of the opening into a barrier layer.

32.	(New) The method for forming a semiconductor device structure as claimed in claim 31, wherein the portion of the metal-containing layer is transformed into the barrier layer by introducing a nitrogen-containing plasma into the portion of the metal-containing layer.

33.	(New) The method for forming a semiconductor device structure as claimed in claim 16, further comprising forming a metal-containing layer on the semiconductor structure after the implanting of carbon and gallium.



35.	(New) The method for forming a semiconductor device structure as claimed in claim 34, wherein the raised temperature is in a range from about 390 degrees C to about 440 degrees C.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a  method for forming a semiconductor device structure, comprising: forming a semiconductor structure over a semiconductor substrate, wherein the semiconductor structure is an epitaxially grown source/drain structure; forming a dielectric layer to cover the semiconductor structure;
forming an opening in the dielectric layer to expose the semiconductor structure;
implanting carbon into the semiconductor structure after the opening is formed; implanting gallium into the semiconductor structure, wherein the implanting of carbon is performed with a first dosage, the implanting of gallium is performed with a second dosage, the first dosage is greater than the second dosage, a ratio of the first dosage to the second dosage is in a range from about 2 to about 3.5, and the implanting of carbon is performed before the implanting of gallium;[[ and]heating the semiconductor structure after the implanting of carbon and gallium; and forming a metal-containing layer on the semiconductor structure after implanting carbon and gallium.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816